DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending.  Applicant’s amendment filed August 9, 2022, has been entered in full.  Claims 1, 4-6, 8, 11, 14-16, 18 and 20 have been amended.  No claims have been added or cancelled.  Accordingly, claims 1-20 remain pending.

Response to Arguments
Applicant’s summary of the interview (Remarks filed August 9, 2022, hereinafter Remarks: Page 15) is noted.

Applicant traverses the previous rejections under 35 U.S.C. 103, arguing that the cited prior art does not teach all elements of the amended claims (Remarks: Pages 15-19).  Examiner agrees – see the reasons for allowance given below.  The previous rejections under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Cansizoglu’ (US 2017/0161901 A1) was cited in the previous Office Action.  Like the claimed invention, Cansizoglu determines 2D feature pairs, determines 3D feature pairs, and selects a subset of selected 3D feature pairs (see e.g., Fig. 3 and detailed mapping provided at pages 3-4 of Non-Final Rejection dated May 10, 2022).  The subset of selected 3D feature pairs is used to determine camera pose (e.g., [0054], [0056], output of RANSAC registration includes pose of frame) – i.e. extrinsic parameters of a data capture device.
The claims have been amended to require, among other features, initializing an intrinsic parameter based on the subset of selected 3D feature pairs.  Cansizoglu does acknowledge a need for intrinsic parameters, such as focal lengths and principal point ([0031]), but does not describe how they are initialized.  In particular, Cansizoglu does not teach any of these intrinsic parameters being initialized based on the subset of selected 3D feature pairs as required by the claimed invention.
None of the identified prior art cures this deficiency.  For example, ‘Munaro’ (“OpenPTrack: Open source multi-camera calibration and people tracking for RGB-D camera networks,” 2016) teaches a technique for calibrating multiple surface data capture devices where intrinsic calibration parameters are initialized separately for each individual sensor (Fig. 3, separate intrinsic calibration block for each sensor), and then extrinsic calibration parameters are subsequently initialized for the group of sensors (Fig. 3, single extrinsic calibration block).  At least because it performs intrinsic calibration as a separate step before extrinsic calibration, Munaro would not suggest modifying Cansizoglu to initialize intrinsic calibration parameters “based on the subset of selected 3D feature pairs” that are used to perform extrinsic calibration. 
In summary, none of the identified prior art discloses, teaches, suggests, or otherwise renders obvious the full combination of elements required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Chen’ (“Calibrate Multiple Consumer RGB-D Cameras for Low-Cost and Efficient 3D Indoor Mapping,” 2018)
Performs intrinsic calibration on an array of RGB-D cameras to obtain calibrated color point clouds from each camera, then determines extrinsic of the array from the color point clouds – Fig. 1
‘Lemkens’ (“Multi RGB-D Camera Setup for generating large 3D Point Clouds,” 2013)
Performs individual intrinsic calibration and pairwise extrinsic calibration for a network of RGB-D sensors – Page 1095
‘Macknojia’ (“Calibration of a Network of Kinect Sensors for Robotic Inspection over a Large Workspace,” 2013)
Performs individual intrinsic calibrations (Sec. 3.1) and group extrinsic calibrations (Sec. 3.2) for a network of RGB-D sensors
‘Zhang’ (“A Flexible New Technique for Camera Calibration,” 2000)
A well-known technique for intrinsic camera calibration

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669